Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 28,2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Applicant is reminded that although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hines et al., “Post-Copy Live Migration of Virtual Machines”.
Referring to claim 1:
In section 3.1, Hines et al. disclose a method for migration of a virtual machine from a source to a destination, comprising: communicating an execution state of the virtual machine executing tasks at the source to the destination (post-copy first 
In section 3.1 Post-Copy via Demand Paging and Post-Copy via Active Pushing, Hines et al. disclose transferring a respective memory page from the source to the destination in response to a page fault due to unavailability of the respective memory page occurring at the destination (any major faults incurred by the VM can be serviced concurrently over the network via demand paging).
In section 3.4, Hines et al. disclose communicating an incremental checkpoint from the virtual machine executing at the destination (a mechanism to incrementally checkpoint the VM state from the destination node back at the source node); and recovering execution of the virtual machine at the source based on at least the communicated incremental checkpoint from the virtual machine executing at the destination (the mechanism can provide a consistent backup image at the source node that one can fall back upon in case the destination fails in the middle of the post-copy migration). 
Referring to claim 3, in section 3.4, Hines et al. disclose determining a failure of successful migration if execution of the tasks by the virtual machine at the destination fails (given the broadest, reasonable interpretation, the destination node failing results in failure to execute the tasks); and upon failure of successful migration, recovering the 
Referring to claim 4, in section 3.4, Hines et al. disclose wherein the virtual machine at the source is recovered in a state subsequent to the initiation of execution of the tasks by the virtual machine at the destination (the source node fails back with the incremental checkpoint). 
Referring to claim 5, in section 3.1 Post-Copy via Active Pushing and Post-Copy via Prepaging, Hines et al. disclose proactively transferring memory pages from the source to the destination independent of occurrence of a page fault. 
Referring to claim 6, in section 3.1, Hines et al. disclose further comprising ceasing execution of tasks by the virtual machine at the source before initiating execution of the tasks by the virtual machine at the destination (post-copy first suspends the migrating VM at the source node). 
Referring to claim 8, in section 3.4, Hines et al. disclose communicating the incremental checkpoint from the virtual machine executing at the destination, while the migration of the virtual machine to the destination is in progress (while the active push is in progress, propagating incremental changes to memory at the destination back to the source). 
Referring to claim 11, in section 3.4, Hines et al. disclose concurrently transferring the respective memory page from the source to the destination in response to the page fault occurring at the destination, and communicating the incremental checkpoint from the virtual machine executing at the destination (while the active push . 
Claim(s) 1, 6, 7, and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tarasuk-Levin et al., US 2015/0378847 A1 (on IDS).
Referring to claim 1:
In para. 0025, Tarasuk-Levin et al. disclose a method for migration of a virtual machine from a source to a destination, comprising: communicating an execution state of the virtual machine executing tasks at the source to the destination (non-memory state) and initiating execution of the tasks by the virtual machine at the destination, based on the communicated execution state of the virtual machine (the destination VM is then resumed from the transferred state).
In para. 0025, Tarasuk-Levin et al. disclose transferring a respective memory page from the source to the destination in response to a page fault due to unavailability of the respective memory page occurring at the destination (the source VM memory is paged in to the destination VM on demand).
In para. 0054, Tarasuk-Levin et al. disclose communicating an incremental checkpoint from the virtual machine executing at the destination (intercepted I/O writes at the migrated source VM are transmitted to the source host).
In para. 0057, Tarasuk-Levin et al. disclose recovering execution of the virtual machine at the source based on at least the communicated incremental checkpoint from the virtual machine executing at the destination (the source host is available as a safe recovery point in the event the live migration fails). 

Referring to claim 7, in para. 0064, Tarasuk-Levin et al. disclose defining an execution state of the virtual machine at the source before communicating the execution state of the virtual machine from the source (the source is stunned, frozen, or otherwise suspended so the execution state is defined at that moment). 
Referring to claim 14, in para. 0060, Tarasuk-Levin et al. disclose upon initiation of migration of the virtual machine, informing a system resource (the storage VP) which manages at least one of input operations, output operations, and memory pages of the migration of the virtual machine between the source and the destination. 
Allowable Subject Matter
Claims 2, 9, 10, 12, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Fernando et al. discloses recovering a virtual machine after a failure of post copy live migration. US 9,880,872 B2 (on IDS) discloses pre-requesting pages during post-copy migration. US 10,572,271 B1 (on IDS) discloses post-copy migration.  US 2019/0205220 A1 (on IDS) discloses a method for performing live migration rollback of a virtual machine. The method includes copying, by a destination physical machine, 
Regarding claim 2, in para. 0054, Tarasuk-Levin et al. disclose intercepting I/O writes and sending them to the source host (memory pages modified by the virtual machine).  And in section 3.4, Hines et al. disclose wherein the incremental checkpoint comprises memory pages modified by the virtual machine since a prior incremental checkpoint, a central processing unit state of the virtual machine, but not an input/output state of the virtual machine. 
Regarding claim 9, in para. 0021, Tarasuk-Levin et al. disclose Host Based Replication and vSphere Replication for replicating data (a checkpoint manager).  And in para. 0055, Tarasuk-Levin et al. disclose a replication provider (a checkpoint manager) transmits the I/O writes to the source host.  However, the prior art does not teach or reasonably suggest a checkpoint manager configured to: store a checkpoint of the source comprising the execution state of the virtual machine at the source. 
Regarding claim 10, in para. 0054 and 005, Tarasuk-Levin et al. disclose intercepting writes by a destination host or software executing on the underlying storage system or hardware in the storage system itself.  However, the prior art does not teach or reasonably suggest communicating the incremental checkpoint from the virtual machine executing at the destination to a checkpoint manager. 
Regarding claim 12, in para. 0054, Tarasuk-Levin et al. disclose intercepting I/O writes and sending them to the source host (memory pages modified by the virtual machine).  And in section 3.4, Hines et al. disclose wherein the incremental checkpoint 
Regarding claim 13, the prior art does not teach or reasonably suggest wherein the incremental checkpoint is committed before external environment changes are made by the virtual machine. 
Regarding claim 15, the prior art does not teach or reasonably suggest buffering communications from the virtual machine at the destination of uncommitted changes to an external environment, before committing of the changes to the external environment, until the incremental checkpoint is communicated reflecting the uncommitted changes to the external environment. 
Regarding claim 16, both Hines et al. and Tarasuk-Levin et al. disclose failing back to a source VM if a failure occurs, however, the prior art does not teach or reasonably suggest wherein contingent upon at least one of a failure of the virtual machine at the destination, and a failure of at least one communication from the destination, a hypervisor at the source initiates recovery of the virtual machine. 
Regarding claim 17, the prior art does not teach or reasonably suggest recovering the virtual machine at the source from a last consistent copy of each memory page from a series of incremental checkpoints from the destination; buffering outgoing packet transmissions to external resources between successive incremental checkpoints; and immediately delivering incoming network from external resources between successive incremental checkpoints. 

Regarding claim 19, the limitations are taught by either Hines et al. or Tarasuk-Levin et al. except for an automated processor configured to generate an incremental checkpoint in two phases with a second phase comprising execution state of a CPU of the virtual machine, an input/output state of the virtual machine, and modified memory pages, during which the virtual machine is paused. 
Regarding claim 20, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a system for migration of a virtual machine from a source to a destination, comprising: an automated processor at the destination configured to: communicate incremental checkpoints to a checkpoint manager, while the migration of the virtual machine to the destination is in progress; and an automated processor configured to recover the virtual machine in event of failure of migration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113